McMILLIAN, Circuit Judge,
concurring in part and dissenting in part.
I agree that the district court correctly treated appellant’s 42 U.S.C. § 1983 claim for restoration of good-time credit as a petition for writ of habeas corpus, Preiser v. Rodriguez, 411 U.S. 475, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973), and thus correctly dismissed the claim for restoration of good-time credit for failure to exhaust available state remedies. However, for the reasons discussed by Judge Arnold in his dissenting opinion in Offet v. Solem, 823 F.2d 1256, 1261-63 (8th Cir.1987), I do not agree that the district court correctly dismissed appellant’s 42 U.S.C. § 1983 claim for damages and for prospective injunctive relief
Accordingly, I would modify that part of the district court’s order dismissing the claim for restoration of good-time credit to dismiss without prejudice and would affirm that part of the district court order as modified. I would reverse, however, the district court’s dismissal of appellant’s claim for damages and for prospective in-junctive relief and would leave to the district court on remand the question whether to abstain from proceeding with those claims until appellant has exhausted his available state remedies.